                                      Case 20-10746              Doc 1        Filed 04/02/20           Page 1 of 18


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Rudy's Barbershop Holdings, LLC

2.   All other names debtor
     used in the last 8 years
                                   Rudy's
     Include any assumed           Rudy's Barbershop
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1605 Boylston Avenue
                                  Suite 202
                                  Seattle, WA 98122
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  King                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.rudysbarbershop.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                        Case 20-10746               Doc 1         Filed 04/02/20              Page 2 of 18
Debtor    Rudy's Barbershop Holdings, LLC                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 8121

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                 proceed under Subchapter V of Chapter 11.
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Annex                                                      Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                     Case 20-10746                 Doc 1        Filed 04/02/20            Page 3 of 18
Debtor   Rudy's Barbershop Holdings, LLC                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                     Case 20-10746                Doc 1        Filed 04/02/20             Page 4 of 18
Debtor    Rudy's Barbershop Holdings, LLC                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 2, 2020
                                                  MM / DD / YYYY


                             X                                                                            Kathleen Trent
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X                                                                             Date April 2, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 William E. Chipman, Jr.
                                 Printed name

                                 Chipman Brown Cicero & Cole, LLP
                                 Firm name

                                 Hercules Plaza
                                 1313 North Market Street, Suite 5400
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (302) 295-0191                Email address      chipman@chipmanbrown.com

                                 3818 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 20-10746        Doc 1    Filed 04/02/20    Page 5 of 18




                          ANNEX 1 TO CHAPTER 11 PETITION

   PENDING BANKRUPTCY CASES FILED BY THE DEBTOR AND AFFILIATES OF THE DEBTOR

       On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a

voluntary petition in the United States Bankruptcy Court for the District of Delaware for relief

under chapter 11 of title 11 of the United States Code. The Debtors have moved for joint

administration of their cases, with the lead case number assigned to the chapter 11 case of Rudy’s

Barbershop Holdings, LLC.

           •   Rudy’s Barbershop Holdings, LLC

           •   Rudy’s Barber Shop, LLC

           •   Rudy’s Portland, LLC

           •   Rudy’s Southeast, LLC

           •   Rudy’s Hollywood, LLC

           •   Rudy’s New York, LLC
                  Case 20-10746        Doc 1     Filed 04/02/20      Page 6 of 18




                               UNANIMOUS WRITTEN CONSENT OF
                                 THE BOARD OF MANAGERS OF
                              RUDY’S BARBERSHOP HOLDINGS, LLC


       The undersigned, being all the members of the Board of Managers (“Board”) of Rudy’s
Barbershop Holdings, LLC, a Delaware limited liability company (“Holdings”), which is the
sole member of (i) Rudy’s Barbershop, LLC, a Washington limited liability company; (ii)
Rudy’s Portland, LLC, a Washington limited liability company; (iii) Rudy’s Hollywood, LLC,
a California limited liability company; (iv) Rudy’s Southeast, LLC, a Delaware limited liability
company; and (v) Rudy’s New York, LLC, a New York limited liability company (collectively
with the limited liability companies identified in the preceding romanettes (i)-(v), the
“Subsidiaries” and collectively with Holdings, the “Companies”), waives the notice, calling
and holding of a meeting of the Board, and in lieu of such a meeting, and in accordance with
the Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et seq. and the Amended and
Restated Limited Liability Company Agreement of Holdings, dated as of May 27, 2014
(“Agreement”), do hereby consent to, adopt, authorize and approve the following resolutions as
of April 2, 2020, with the same force and effect as if consented to and approved at a meeting of
the Board duly called and held.

     WHEREAS, the Board has considered the financial and operational conditions of the
Companies; and

        WHEREAS, the Board has reviewed, considered and received the recommendation of
senior management of the Companies and the advice of the Companies’ professionals and advisors
with respect to the options available to the Companies, including the possibility of pursuing a
restructuring or sale of the Companies’ businesses and assets under title 11 of the United States
Code (the “Bankruptcy Code”);

        NOW, THEREFORE, IT IS HEREBY RESOLVED, that after consideration of the
alternatives presented to it and the recommendations of senior management of the Companies and
the advice of the Companies’ professionals and advisors, the Board has determined in its business
judgment that it is in the best interest of the Companies, their creditors, interest holders, and other
interested parties that voluntary petitions be filed by the Companies seeking relief under the
provisions of the Bankruptcy Code in the United States Bankruptcy Court for the District of
Delaware (the “Petitions”), and the filing of such Petitions be, and hereby is, authorized in all
respects; and it is

       FURTHER RESOLVED, that Kathleen Trent, the Chief Executive Officer of the
Companies, such other or additional persons as designated by the Board, and any other officer or
person designated hereby are appointed as authorized signatories and representatives in connection
with the bankruptcy proceeding authorized herein (collectively, the “Authorized
Representatives”); and it is

       FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized, directed, and empowered on behalf of the Companies to execute and verify
                  Case 20-10746        Doc 1     Filed 04/02/20     Page 7 of 18




Petitions in the name of the Companies under the Bankruptcy Code and to cause the same to be
filed, in such form and at such time as the Authorized Representatives shall determine; and it is

        FURTHER RESOLVED, that the Authorized Representatives, and each of them, with
full authority to act without others, hereby is, authorized and directed to obtain postpetition
financing and/or use cash collateral according to the terms negotiated and approved by the
Authorized Representatives, including under one or more debtor-in-possession credit facilities;
and to enter into any guarantees and to pledge and grant liens on the Companies’ assets as
contemplated by or required under the terms of such postpetition financing; and, in connection
therewith, the Authorized Representatives are hereby authorized and directed to execute
appropriate loan agreements and related ancillary documents; and it is

        FURTHER RESOLVED, that the Authorized Representatives, and each of them, with
full authority to act without others, hereby is, authorized and directed to work with the Companies’
advisors to effectuate a restructuring under section 1129 of the Bankruptcy Code, or sale of
substantially all of the Companies’ assets under section 363 of the Bankruptcy Code; and to file
all necessary motions and papers in the United States Bankruptcy Court for the District of
Delaware to obtain approval of such restructuring or sale, according to the terms negotiated and
approved by the Authorized Representatives; and, in connection therewith, the Authorized
Representatives are hereby authorized and directed to execute appropriate agreements and related
ancillary documents; and it is

        FURTHER RESOLVED, that the Authorized Representatives, and each of them, with
full authority to act without others, hereby is, and any employees or agents (including counsel)
designated by or directed by such Authorized Representatives, be, and each hereby is, authorized
and empowered to cause the Companies and such of their affiliates as any Authorized
Representative deems appropriate to enter into, to execute, deliver, certify, file, record, and
perform such agreements, instruments, motions, affidavits, applications for approvals or rulings of
governmental or regulatory authorities, certificates or other documents, and to take such other
actions, as in the judgment of such officer shall be necessary, proper, and desirable to prosecute to
a successful completion the Companies’ chapter 11 cases, to effectuate the restructuring of the
Companies’ debt, other obligations, organizational form and structure, and ownership of the
Companies and their subsidiaries consistent with the foregoing resolutions and to carry out and
put into effect the purposes of the foregoing resolutions, and the transactions contemplated by
these resolutions, their authority thereunto to be evidenced by the taking of such actions; and it is

         FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized, directed, and empowered, on behalf of and in the name of the Companies,
to negotiate, execute, verify and file, or cause to be executed, verified, and filed (or direct others
to do so on their behalf, as provided herein) all necessary documents, including, without limitation,
all petitions, affidavits, schedules, motions, lists, applications, pleadings and other papers, and in
that connection to employ and retain all assistance by legal counsel, financial advisors, accountants
or other professionals and to take any and all action which such Authorized Representative deems
necessary and proper in connection with the bankruptcy case; and it is

       FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized and directed on behalf of and in the name of the Companies to employ the

                                                -2-
                  Case 20-10746        Doc 1     Filed 04/02/20     Page 8 of 18




law firm of Chipman Brown Cicero & Cole, LLP (“CBCC”) as bankruptcy counsel to assist the
Companies in filing for relief under chapter 11 of the Bankruptcy Code and in carrying out the
Companies’ duties under chapter 11 of the Bankruptcy Code, and the Authorized Representatives
of the Companies are hereby authorized and directed to execute retention agreements, pay retainers
prior to, immediately upon, and after the filing of the bankruptcy cases, and to execute and cause
to be filed an application for authority to retain CBCC as the Companies’ bankruptcy counsel; and
it is

         FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized and directed to retain and employ GlassRatner Advisory & Capital Group
LLC (“GlassRatner”) to act as the Companies’ financial advisors, and the Authorized
Representatives are hereby authorized and directed to execute retention agreements, pay retainers
prior to, immediately upon, and after the filing of the bankruptcy cases, and to execute and cause
to be filed an application for authority to retain GlassRatner as the Companies’ financial advisor;
and it is

         FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized and directed to retain Bankruptcy Management Solutions, Inc. d/b/a Stretto
(“Stretto”) as claims and noticing agent, and the Authorized Representatives are hereby authorized
and directed to execute retention agreements, pay retainers prior to, immediately upon and after
the filing of the bankruptcy cases, and to execute and cause to be filed an application for authority
to retain the services of Stretto as the Companies’ claims and noticing agent; and it is

        FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized and directed to retain and employ any other professionals or consultants to
the Companies as are deemed necessary to represent and assist the Companies in carrying out their
duties under the Bankruptcy Code, and in connection therewith, the Authorized Representatives
are hereby authorized and directed to execute appropriate retention agreements, pay appropriate
retainers, if required, prior to, and immediately upon and after the filing of the bankruptcy cases,
and to execute and cause to be filed an application for authority to retain the services of such
firms; and it is

        FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized, directed, and empowered for and in the name and on behalf of the Companies
to amend, supplement, or otherwise modify from time to time the terms of any documents,
certificates, instruments, agreements, or other writings referred to in the foregoing resolutions; and
it is

        FURTHER RESOLVED, that the Authorized Representatives are, and each of them
hereby is, authorized, directed, and empowered, in the name and on behalf of the Companies to
take or cause to be taken any and all such further action and to execute and deliver or cause to be
executed or delivered, and when necessary or appropriate, file or cause to be filed with the
appropriate governmental authorities or otherwise, all such further agreements, documents,
reports, certificates, and undertakings and any amendments, supplements, or modifications thereto;
and to incur and to pay all such fees and expenses and to engage such persons as in their judgment
shall be necessary, appropriate, or advisable to effectuate the purpose and intent of any and all of
the foregoing resolutions; and it is

                                                -3-
                  Case 20-10746       Doc 1     Filed 04/02/20     Page 9 of 18




        FURTHER RESOLVED, that all instruments, agreements, certificates, consents,
waivers, or other documents heretofore executed and delivered (or caused to be executed and
delivered) and all acts lawfully done or actions lawfully taken by the Board, the Companies or any
officer or other duly authorized agent acting by or under the direction of the Board, in connection
with the bankruptcy cases, including, without limitation, obtaining financing or obtaining
authorization to use cash collateral pursuant to a budget, or any further action to seek relief on
behalf of the Companies under the Bankruptcy Code, or in connection with the bankruptcy cases,
or any matter related thereto, be, and hereby are, adopted, ratified, confirmed, and approved in all
respects as the acts and deeds of the Companies.

        IN WITNESS WHEREOF, the undersigned, constituting all of the members of the Board
hereby consent to and approve and adopt these resolutions as of the date set forth above and direct
that this Written Consent be filed with the minutes of the proceedings of the Board.



                                              /s/ Paul Homer
                                              Paul Homer


                                              /s/ James Schiff
                                              James Schiff


                                              /s/ Jason Winship
                                              Jason Winship


                                              /s/ Kathleen Trent
                                              Kathleen Trent




                                                -4-
                                             Case 20-10746                Doc 1         Filed 04/02/20               Page 10 of 18


 Fill in this information to identify the case:
 Debtor name Rudy's Barbershop Holdings, LLC
 United States Bankruptcy Court for the: DISTRICT OF DELAWARE                                                                                         Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Rogue & Co., LLC                                                Trade                                                                                                  $100,213.00
 3800 NE 1st Avenue              info@randco.com
 Suite 600                       (305) 417-6426
 Miami, FL 33137
 American Express                Max Dragich                     Trade                                                                                                    $93,573.00
 P.O. Box 981535
 El Paso, TX 79998               max.dragich@aexp
                                 .com
                                 (800) 528-4800
 Seyfarth Shaw LLP               B. Kiefer          Professional                                                                                                          $58,834.33
 3807 Collections                                   Services
 Center Drive                    bkiefer@seyfarth.c
 Chicago, IL 60693               om
                                 (312) 460-5000
 Sunset Properties               Ivan Morley        Landlord                                                                                                              $29,116.82
 4614 Glenalbyn
 Drive                           sunset_properties
 Los Angeles, CA                 @yahoo.com
 90065                           (213) 393-0277
 Malin & Goetz Inc.                                              Trade                                                                                                    $25,572.00
 330 Seventh Avenue              help@malinandgoe
 Floor 21                        tz.com
 New York, NY 10001              (212) 244-7771
 Wella Corporation                                               Trade                                                                                                    $18,772.50
 24444 Network                   cavaglieri.c@pg.co
 Place                           m
 Chicago, IL 60673               (800) 829-4422
 Kaye-Smith                                        Professional                                                                                                           $16,785.83
 P.O. Box 956                    info@kayesmith.co Services
 Renton, WA 98057                m
                                 (425) 228-8600
 Asana Partners                  Clare Walsh       Landlord                                                                                                               $14,745.32
 1616 Camden Road
 Suite 210                       cwalsh@asanapart
 Charlotte, NC 28203             ners.com
                                 (551) 580-1927



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                             Case 20-10746                  Doc 1       Filed 04/02/20               Page 11 of 18



 Debtor    Rudy's Barbershop Holdings, LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Gar Laboratories,                                               Trade                                                                                                    $10,881.30
 Inc.                            tom@garlabs.com
 1844 Massachusetts              (951) 788-0700
 Avenue
 Riverside, CA 92507
 Staples Inc.                                                    Trade                                                                                                    $10,413.21
 P.O. Box 660409                 arremittance@stapl
 Dallas, TX 75266                es.com
                                 (877) 826-7755
 Moss Adams LLP                                                  Professional                                                                                             $10,000.00
 P.O. Box 101822    eft@mossadams.c                              Services
 Pasadena, CA 91189 om
                    (206) 302-6500
 3101 Main Street   Lewis Maler                                  Landlord                                                                                                   $9,760.07
 LLC
 30313 Canwood      lmaler@hotmail.co
 Street             m
 #32                (310) 570-3363
 Agoura Hills, CA
 91301
 HFF LP             John Paulsen                                 Landlord                                                                                                   $9,667.95
 fbo 1186 Broadway
 Tenant LLC         jpaulsen@gficap.c
 PO Box 826767      om
 Philadelphia, PA   (484) 532-4200
 19182
 Vantage Packaging,                                              Trade                                                                                                      $9,097.17
 Inc.               customerservice@
 41680 Corporate    vantagepackaging.
 Center Court       com
 Murrieta, CA 92562 (951) 696-4950
 Alliance Packaging                                              Trade                                                                                                      $8,975.98
 LLC                alliancepackaging.
 P.O. Box 749702    net
 Los Angeles, CA    (425) 291-3500
 90074
 Samis Land         Mike Norman                                  Landlord                                                                                                   $7,065.45
 Company
 208 James Street   miken@samis.com
 Suite C            (206) 957-8750
 Seattle, WA 98104
 Grant's Golden                                                  Trade                                                                                                      $7,057.51
 Brand LLC          sales@grantsgolde
 1752 NW Market     nbrand.com
 Street             (808) 227-3137
 #409
 Seattle, WA 98107
 Cascadia Capital   John Siegler                                 Professional                                                                                               $6,601.71
 1000 Second                                                     Services
 Avenue             jsiegler@cascadiac
 Suite 1200         apital.com
 Seattle, WA 98107  (206) 436-2550


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                             Case 20-10746                  Doc 1       Filed 04/02/20               Page 12 of 18



 Debtor    Rudy's Barbershop Holdings, LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Accipiter                       Cyrus Etemad                    Landlord                                                                                                   $6,285.91
 Investments
 4427 Santa Monica               cyrusge@gmail.co
 Blvd                            m
 Los Angeles, CA                 (415) 519-7653
 90029
 8017 Melrose Ave                Patt Dee Sefton                 Landlord                                                                                                   $6,175.00
 Property LLC                    Hoffen
 9903 Santa Monica
 Blvd                            seftonpropmgt@ao
 Suite 1038                      l.com
 Beverly Hills, CA               (310) 701-0190
 90212




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                     Case 20-10746            Doc 1       Filed 04/02/20         Page 13 of 18




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11

    RUDY’S BARBERSHOP HOLDINGS, LLC,                                Case No. 20-XXXXX (XXX)
    et al.1
                                                                    (Joint Administration Pending)
                           Debtors.


                               CORPORATE OWNERSHIP STATEMENT

         Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

the undersigned authorized officer of Rudy’s Barbershop Holdings, LLC certifies that the

following corporate entity directly owns 10% or more of Rudy’s Barbershop Holdings, LLC’s

equity interest.



                   EQUITY HOLDER                                       PERCENTAGE OF TOTAL EQUITY


              Northwood Ventures LLC                                                   36.81%

         PCG-Ares Sidecar Investment LP                                                17.28%




1
    The Debtors in these cases, along with the last four digits of their federal tax identification numbers, are (i) Rudy’s
    Barbershop Holdings, LLC (3198); (ii) Rudy’s Barber Shop, LLC (6037); (iii) Rudy’s Portland, LLC (7237); (iv)
    Rudy’s Southeast, LLC (5113); (v) Rudy’s Hollywood, LLC (2941); and (vi) Rudy’s New York, LLC (7034). The
    Debtors’ headquarters is located at 1605 Boylston Avenue, Suite 202, Seattle, Washington 98122.
                         Case 20-10746            Doc 1       Filed 04/02/20         Page 14 of 18




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


        In re:                                                          Chapter 11

        RUDY’S BARBERSHOP HOLDINGS, LLC,                                Case No. 20-XXXXX (XXX)
        et al.1
                                                                        (Joint Administration Pending)
                               Debtors.


                                    LIST OF EQUITY SECURITY HOLDERS

             Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, Rudy’s

    Barbershop Holdings, LLC hereby provides the following list of holders of equity interests:


                                                                                KIND/CLASS OF                 PERCENTAGE OF
        NAME AND ADDRESS OF INTEREST HOLDER
                                                                                  INTEREST                    INTERESTS HELD


                Northwood Ventures LLC
            485 Underhill Boulevard, Suite 205
                Syosset, New York 11791                                    Series A Preferred Units                 36.79%
             Northwood Capital Partners LLC
            485 Underhill Boulevard, Suite 205
                Syosset, New York 11791                                    Series A Preferred Units                  6.49%
             PCG-Ares Sidecar Investment LP
                 1 Embarcadero Center
             San Francisco, California 94111                               Series A Preferred Units                 17.27%
    Partnership Capital Growth III Main Blocker, LP
                 1 Embarcadero Center
            San Francisco, California 94111                                Series A Preferred Units                  9.42%
Partnership Capital Growth Investors III Direct AIV, L.P.
                 1 Embarcadero Center
            San Francisco, California 94111                                Series A Preferred Units                  5.85%




    1
        The Debtors in these cases, along with the last four digits of their federal tax identification numbers, are (i) Rudy’s
        Barbershop Holdings, LLC (3198); (ii) Rudy’s Barber Shop, LLC (6037); (iii) Rudy’s Portland, LLC (7237); (iv)
        Rudy’s Southeast, LLC (5113); (v) Rudy’s Hollywood, LLC (2941); and (vi) Rudy’s New York, LLC (7034). The
        Debtors’ headquarters is located at 1605 Boylston Avenue, Suite 202, Seattle, Washington 98122.
                   Case 20-10746      Doc 1     Filed 04/02/20   Page 15 of 18




                                                             KIND/CLASS OF          PERCENTAGE OF
    NAME AND ADDRESS OF INTEREST HOLDER                        INTEREST             INTERESTS HELD

Partnership Capital Growth Investors III Blocked AIV,
                        L.P.
               1 Embarcadero Center
           San Francisco, California 94111               Series A Preferred Units       1.99%
                   SK Partners
         485 Underhill Boulevard, Suite 205
             Syosset, New York 11791                     Series A Preferred Units       1.26%
                Alison G. Wilson
         485 Underhill Boulevard, Suite 205
             Syosset, New York 11791                     Series A Preferred Units       0.34%
                  Paul R. Homer
         485 Underhill Boulevard, Suite 205
             Syosset, New York 11791                     Series A Preferred Units       0.07%
                  Brendon Lynch
             3122 Nichols Canyon Road
              Los Angeles, CA 90046                      Series A Preferred Units       2.21%
 Wade W. Weigel, as Trustee of Wade Weigel Trust
              2855 Golden Drive
          Seattle, Washington 98117                          Common Units               5.05%
Thomas B. Calderwood as Representative of Estate of
                Alex Calderwood
              4740 NE 192nd Place
       Lake Forest Park, Washington 98155                    Common Units               5.05%
                  David Peterson
       300 South Australian Boulevard, #1520
          West Palm Beach, Florida 33401                     Common Units               2.93%
                      R2H, LLC
                   P.O. Box 9970
             Seattle, Washington 98109                       Common Units               0.54%
                  Brendon Lynch
             3122 Nichols Canyon Road
              Los Angeles, CA 90046                       Profits Interest Units        3.82%
                    Amy Rowe
              14615 25th Avenue SW
             Burien, Washington 98166                     Profits Interest Units        0.17%
              E. Michael McNamara
                804 Via Del Monte
       Palos Verdes Estates, California 90274             Profits Interest Units        0.05%
             Case 20-10746      Doc 1   Filed 04/02/20   Page 16 of 18




                                                    KIND/CLASS OF          PERCENTAGE OF
NAME AND ADDRESS OF INTEREST HOLDER                   INTEREST             INTERESTS HELD

             Jennifer Mudge
      6300 32nd Avenue NW, #305
       Seattle, Washington 98104                  Profits Interest Units       0.02%
                Ryan Kyle
         7814 44th Avenue SW
       Seattle, Washington 98136                  Profits Interest Units       0.07%
              Danny Segal
    61 Divisadero Street, Apartment 3
     San Francisco, California 94117              Profits Interest Units       0.02%
           The CJ Trust (JP)
          Jean Pierre Mastey
    801 North Fairfax Avenue, #316
     Los Angeles, California 90046                Profits Interest Units       0.21%
            Robert Belknap
          4205 221st Place SE
       Bothell, Washington 98021                  Profits Interest Units       0.16%
             Kathleen Trent
         7957 34th Avenue SW
       Seattle, Washington 98126                  Profits Interest Units       0.20%
          Marshall Ofenloch
    686 Valencia Street, Apartment 5
    San Francisco, California 94110               Profits Interest Units       0.02%
                                        Case 20-10746                      Doc 1        Filed 04/02/20            Page 17 of 18




 Fill in this information to identify the case:

 Debtor name         Rudy's Barbershop Holdings, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration                Corporate Ownership Statement and List of Equity Security Holders

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 2, 2020                           X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Kathleen Trent
                                                                         Printed name

                                                                         Chief Executive Officer
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                        Case 20-10746                Doc 1    Filed 04/02/20      Page 18 of 18




                                                               United States Bankruptcy Court
                                                                      District of Delaware
 In re      Rudy's Barbershop Holdings, LLC                                                             Case No.
                                                                                Debtor(s)               Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Executive Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       April 2, 2020
                                                                     Kathleen Trent/Chief Executive Officer
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
